Title: Enclosure: Gouverneur Morris to William Short, 30 July 1792
From: Morris, Gouverneur
To: Short, William


Paris, July 30, 1792. “My last was of the twenty third. I am now favord with yours of the same Date. I receiv’d Yesterday the Account from the Commissioners of the Treasury and as I suppos’d it contains a Credit for the Antwerp Payments at the Current Exchange. From the Letter which accompanies it however I observe that the Commissrs. meant a different Thing, but the Clerks in extracting from their Books have placed the matter on the footing which I wish’d. I shall therefore write to them this Morning to know whether they chuse to receive Money in Amsterdam or Paris and if there is the least Difficulty I will direct Grand’s House to draw on the Commissrs. at Amsterdam and pay to the Treasury. You will recollect that by our Contract we are to pay at Grand’s House. But I suppose we shall have no Difficulty. When I say I will direct Grand’s House to draw I know that Somewhat less will be gain’d than by Remittances but the State of Things here is such that Remittances on Paris are by no Means sure and Mr ⟨–⟩ whom you know and who is careful enough of his own Concerns tells me that he has for some Time past preferred Drafts to Remittances not chusing to part with his Money but for valuable Consideration. Now that which is prudent for the small Sums of an Individual is far more so for the large Concerns of a Nation. The Commissioners have sent me a Note of Investments made in Specie of f1,350,000 at Amsterdam in July and August 1791. And of f1.073.552 at Antwerp in January 1792 So that you see they wish to bring into Consideration the early as well as the late Payments. They state the Loss on the latter Sum at Livres 1.368.939₶. I shall tell them that these Losses and the Compensations if any will form a Subject for the Consideration of our Governmt. whose orders I shall ask.”
 